
	

114 S1741 IS: TESR Act
U.S. Senate
2015-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1741
		IN THE SENATE OF THE UNITED STATES
		
			July 9, 2015
			Mr. Graham (for himself, Mr. Wicker, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To establish tire fuel efficiency minimum performance standards, improve tire registration, help
			 consumers identify recalled tires, and for other purposes. 
	
	
		1.Short title
 This Act may be cited as the Tire Efficiency, Safety, and Registration Act of 2015 or the TESR Act.
 2.Tire fuel efficiency minimum performance standardsSection 32304A of title 49, United States Code, is amended— (1)in the section heading, by inserting and standards after Consumer tire information;
 (2)in subsection (a)— (A)in the heading, by striking Rulemaking and inserting Consumer tire information; and
 (B)in paragraph (1), by inserting (referred to in this section as the Secretary) after Secretary of Transportation; (3)by redesignating subsections (b) through (e) as subsections (e) though (h), respectively; and
 (4)by inserting after subsection (a) the following:  (b)Promulgation of regulations for tire fuel efficiency minimum performance standards (1)In generalThe Secretary, after consultation with the Secretary of Energy and the Administrator of the Environmental Protection Agency, shall promulgate regulations for tire fuel efficiency minimum performance standards for—
 (A)passenger car tires with a maximum speed capability equal to or less than 149 miles per hour or 240 kilometers per hour; and
 (B)passenger car tires with a maximum speed capability greater than 149 miles per hour or 240 kilometers per hour.
							(2)Tire fuel efficiency minimum performance standards
 (A)Standard basis and test proceduresThe minimum performance standards promulgated under paragraph (1) shall be expressed in terms of the rolling resistance coefficient measured using the test procedure specified in section 575.106 of title 49, Code of Federal Regulations (as in effect on the date of enactment of this Act).
 (B)No disparate effect on high performance tiresThe Secretary shall ensure that the minimum performance standards promulgated under paragraph (1) will not have a disproportionate effect on passenger car high performance tires with a maximum speed capability greater than 149 miles per hour or 240 kilometers per hour.
							(C)Applicability
 (i)In generalThis subsection applies to new pneumatic tires for use on passenger cars. (ii)ExceptionsThis subsection does not apply to light truck tires, deep tread tires, winter-type snow tires, space-saver or temporary use spare tires, or tires with nominal rim diameters of 12 inches or less.
								(c)Promulgation of regulations for tire wet traction minimum performance standards
 (1)In generalThe Secretary shall promulgate regulations for tire wet traction minimum performance standards to ensure that passenger tire wet traction capability is not reduced to achieve improved tire fuel efficiency.
						(2)Tire wet traction minimum performance standards
 (A)Basis of standardThe minimum performance standards promulgated under paragraph (1) shall be expressed in terms of peak coefficient of friction.
 (B)Test proceduresAny test procedure promulgated under this subsection shall be consistent with any test procedure promulgated under subsection (a).
 (C)BenchmarkingThe Secretary shall conduct testing to benchmark the wet traction performance of tire models available for sale in the United States as of the date of enactment of this Act to ensure that the minimum performance standards promulgated under paragraph (1) are tailored to—
 (i)tires sold in the United States; and
 (ii)the needs of consumers in the United States. (D)Applicability (i)In generalThis subsection applies to new pneumatic tires for use on passenger cars.
 (ii)ExceptionsThis subsection does not apply to light truck tires, deep tread tires, winter-type snow tires, space-saver or temporary use spare tires, or tires with nominal rim diameters of 12 inches or less.
								(d)Coordination among regulations
 (1)CompatibilityThe Secretary shall ensure that the test procedures and requirements promulgated under subsections (a), (b), and (c) are compatible and consistent.
 (2)Combined effect of rulesThe Secretary shall evaluate the regulations promulgated under subsections (b) and (c) to ensure that compliance with the minimum performance standards promulgated under subsection (b) will not diminish wet traction performance of affected tires.
 (3)Rulemaking deadlinesThe Secretary shall promulgate — (A)the regulations under subsections (b) and (c) not later than 24 months after the date of enactment of this Act; and
 (B)the regulations under subsection (c) not later than the date of promulgation of the regulations under subsection (b)..
 3.Tire registration by independent sellersSection 30117(b) of title 49, United States Code, is amended by striking paragraph (3) and inserting the following:
			
				(3)Rulemaking
 (A)In generalThe Secretary shall initiate a rulemaking to require a distributor or dealer of tires that is not owned or controlled by a manufacturer of tires to maintain records of—
 (i)the name and address of tire purchasers and lessors and information identifying the tire that was purchased or leased; and
 (ii)any additional records the Secretary considers appropriate. (B)Electronic transmissionThe rulemaking carried out under subparagraph (A) shall require a distributor or dealer of tires that is not owned or controlled by a manufacturer of tires to electronically transmit the records described in clauses (i) and (ii) of subparagraph (A) to the manufacturer of the tires or the designee of the manufacturer by secure means at no cost to tire purchasers or lessors.
 (C)Satisfaction of requirementsA regulation promulgated under subparagraph (A) may be considered to satisfy the requirements of paragraph (2)(B)..
		4.Tire recall database
 (a)In generalThe Secretary of Transportation shall establish a publicly available and searchable electronic database of tire recall information that is reported to the Administrator of the National Highway Traffic Safety Administration.
 (b)Tire Identification NumberThe database established under subsection (a) shall be searchable by Tire Identification Number (TIN) and any other criteria that assists consumers in determining whether a tire is subject to a recall.